Name: Commission Regulation (EC) NoÃ 1482/2005 of 13 September 2005 on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges, lemons, table grapes and apples)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 14.9.2005 EN Official Journal of the European Union L 237/6 COMMISSION REGULATION (EC) No 1482/2005 of 13 September 2005 on the issuing of system A3 export licences in the fruit and vegetables sector (tomatoes, oranges, lemons, table grapes and apples) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular the third subparagraph of Article 35(3) thereof, Whereas: (1) Commission Regulation (EC) No 1317/2005 (2) opens an invitation to tender setting the indicative refund rates and indicative quantities for system A3 export licences, which may be issued, other than those tendered for as part of food aid. (2) In the light of the tenders submitted, the maximum refund rates and the percentages of quantities to be awarded for tenders quoting those maximum rates should be set. (3) In the case of tomatoes, oranges, lemons, table grapes and apples, the maximum rate necessary to award licences for the indicative quantity up to the quantities tendered for is not more than one-and-a-half times the indicative refund rate, HAS ADOPTED THIS REGULATION: Article 1 In the case of tomatoes, oranges, lemons, table grapes and apples, the maximum refund rates and the percentages for reducing the quantities awarded under the invitation to tender opened by Regulation (EC) No 1317/2005 shall be fixed in the Annex. Article 2 This Regulation shall enter into force on 14 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 210, 12.8.2005, p. 8. ANNEX Issuing of system A3 export licences in the fruit and vegetable sector (tomatoes, oranges, lemons, table grapes and apples) Product Maximum refund rate (EUR/t net) Percentage awarded of quantities tendered for quoting the maximum refund rate Tomatoes 40 100 % Oranges 0 100 % Lemons 0 100 % Table grapes 33 100 % Apples 46 100 %